—Per Curiam.
Respondent was admitted to practice by this Court in 1985 and maintained an office for the practice of law in Connecticut.
By decision dated July 18, 2000, this Court imposed an interim suspension upon respondent because of his conviction of income tax evasion in Federal court and directed respondent to show cause why a final disciplinary order should not be made (274 AD2d 738). Respondent had been sentenced to probation for two years and fined $10,000.
In addition to his submission in mitigation, respondent advises that, on July 21, 2000, he was suspended from practice in Connecticut for the period of his Federal probation, i.e., until April 24, 2002.
Under the circumstances presented, we conclude that respondent should be suspended for a period coterminous with the period of his suspension in Connecticut or until further order of this Court (see, e.g., Matter of Roemmelt, 262 AD2d 866).
*592Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that respondent’s suspension from practice is continued for a period coterminous with his period of suspension from practice in Connecticut or until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.